DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eom et al. (US Publication No. 2019/0333894).
Regarding claim 13, Eom discloses a semiconductor device comprising:
semiconductor packages (220/320) sequentially stacked, wherein each of the semiconductor packages comprises
a redistribution substrate (250) having a first redistribution pattern and a second redistribution pattern, the first and second redistribution patterns being insulated from each other (Figure 11)
a semiconductor chip (220) on the redistribution substrate
a first molding layer (210) surrounding the semiconductor chip, and through-electrodes (230) penetrating the first molding layer (210), wherein the through-electrodes comprise
a first through-electrode (230) on a first sidewall of the semiconductor chip and connected to the first redistribution pattern (255)
a second through-electrode (230) spaced apart from the first through-electrode and connected to the second redistribution pattern (Figure 1)
wherein the first through-electrode of one semiconductor package of the semiconductor packages is vertically aligned with the second through-electrode of another semiconductor package of the semiconductor packages thereunder (Figure 9)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. (US Publication No. 2019/0333894) in view of Foster et al. (US Publication No. 2013/0214855).
Regarding claim 1, Eom discloses a semiconductor device comprising:
a first package (220)
a second package (220/230) stacked on the first package, wherein each of the first and second packages comprises
a first redistribution substrate (250) having a first redistribution pattern
a first semiconductor chip (220) on the first redistribution substrate and connected to the first redistribution pattern
a first molding layer (210) covering the first semiconductor chip on the first redistribution substrate
a first through-electrode (230) penetrating the first molding layer so as to be connected to the first redistribution pattern
a second through-electrode penetrating the first molding layer and not connected to the first redistribution pattern
wherein the first redistribution pattern (250) of the second package (220/230) is electrically connected to the second through-electrode of the first package
Eom does not disclose the second through electrode is not connected to the first redistribution pattern.  However, Foster discloses rotation of dies relative to each other which causes second through electrodes to not be connected to first distribution patterns (Figure 2; paragraph 44).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second though electrode of Eom to not be connected to the first redistribution pattern, as taught by Foster, since this configuration can minimize bus lines by having rotational symmetry, thereby increasing signal quality and bus speeds (paragraphs 6-7).
Regarding claim 2, Foster discloses the first through-electrode (28) of the second package is vertically aligned with the second through-electrode (30) of the first package.
Regarding claim 3, Foster discloses the first through-electrode (36) is on a first sidewall of the first semiconductor chip, the first sidewall extending in a first direction, the second through-electrode (40) is on a second sidewall of the first semiconductor chip, the second sidewall extending in a second direction, and the first direction and the second direction are parallel to a top surface of the first redistribution substrate and intersect each other (Figure 6).

Regarding claim 5, Eom discloses the first sidewall of the first semiconductor chip of the second package is in a same vertical plane as the second sidewall of the first semiconductor chip of the first package (Figure 11).
Regarding claim 6, Foster discloses the first semiconductor chip has a square shape when viewed in a plan view (Figure 3).
Regarding claim 7, Foster discloses the first package and the second package have a same planar shape, and the second package is twist-shifted 90 degrees with respect to the first package when viewed in a plan view (paragraph 27; Figure 3).
Regarding claim 8, Eom discloses the first redistribution substrate (350) further includes a second redistribution pattern (371) insulated from the first redistribution pattern (Figure 6), and the first semiconductor chip of the second package is electrically connected to the second redistribution pattern of the first package through the first redistribution pattern of the second package and the second through-electrode of the first package (Figure 9).
Regarding claim 9, Eom discloses:
a third package (320) stacked on the second package, wherein the third package comprises
a second redistribution substrate having a third redistribution pattern (350)
a second semiconductor chip (320) on the second redistribution substrate and connected to the third redistribution pattern (Figure 12)
a second molding layer (310) covering the second semiconductor chip on the second redistribution substrate
a third through-electrode (330Y) penetrating the second molding layer so as to be connected to the third redistribution pattern
wherein the third redistribution pattern of the third package is electrically connected to the second through-electrode of the second package (Figure 12)
Regarding clam 10, Foster discloses the first package further comprises a fourth through-electrode (28) penetrating the first molding layer and not connected to the first and second redistribution patterns (36), the first redistribution substrate of the first package further has a fourth redistribution pattern insulated from the first and second redistribution patterns, and the second semiconductor chip of the third package is electrically connected to the fourth redistribution pattern of the first package through the third redistribution pattern of the third package, the second through-electrode of the second package, and the fourth through-electrode of the first package (Figure 6; paragraph 36).
Regarding claim 11, Eom discloses each of the first and second packages further comprises fifth through-electrodes penetrating the first molding layer so as to be connected to a power/ground circuit of the first redistribution substrate, and the fifth through-electrodes of the second package are connected to the fifth through- electrodes of the first package (Figure 9).
Regarding claim 12, Eom discloses a package substrate (500) on which the first package is stacked; and a package molding layer (480) covering the first and second packages on the package substrate.
Regarding claim 14, Eom discloses the limitations as discussed in the rejection of claim 13 above.  Eom does not disclose the first redistribution pattern of the one semiconductor package is connected to the second through-electrode of the another semiconductor package.  However, Foster discloses rotation of dies relative to each other which causes second through electrodes to not be connected to first distribution patterns, and rather be connected to another semiconductor package second through electrode (Figure 2; paragraph 44).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second though electrode of Eom to not be connected to the first redistribution pattern, as taught by Foster, since this configuration can 
Regarding claim 15, Foster discloses the second through- electrode is located on a second sidewall of the semiconductor chip, the second sidewall being different from the first sidewall (Figure 6).
Regarding claim 16, Eom discloses the first sidewall of the semiconductor chip of the one semiconductor package is in a same vertical plane as the second sidewall of the semiconductor chip of the another semiconductor package (Figure 11).
Regarding claim 17, Foster discloses the first sidewall and the second sidewall meet each other (Figure 6).
Regarding claim 18, Foster discloses the one semiconductor package is twist-shifted with respect to the another semiconductor package when viewed in a plan view (Figure 3; paragraph 27).
Regarding claim 19, Foster discloses the semiconductor chip has a polygonal shape including a tetragonal shape or a hexagonal shape when viewed in a plan view (Figure 5 paragraph 41).
Regarding claim 20, Foster discloses the semiconductor chip is connected to the first redistribution pattern of the redistribution substrate (Figure 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oh et al. (US Publication No. 2011/0309468) discloses IC stacks with through vias connected by changing orientation of each successive chip (Figure 7).  Chi et al. (US Patent No. 9,177,892) discloses TSVs with dedicated busses through different through-vias of each respective chip (Figure 4).  Nin (US Patent No. 8,546,946) discloses TSVs surrounding chips in a rotating pattern (Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      9/1/2021               Examiner, Art Unit 2897